Citation Nr: 0936536	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-19 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1984 to May 1987, 
November 1990 to July 1991, and October 1991 to February 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the Veteran's claim for 
service connection for multiple sclerosis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he has a multiple sclerosis 
disability that manifested in service in 1991.  Having 
reviewed the claims file, the Board finds that additional 
development is necessary prior to the adjudication of the 
Veteran's claim.

In the case of a Veteran who served for 90 days or more, 
service connection for multiple sclerosis may be presumed if 
it manifests to a compensable degree within seven years of 
the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 
1112(a)(4) (West 2002); 38 C.F.R. § 3.307(a)(3) (2008).

An October 2001 private treatment record reflects that the 
Veteran had a history of a diagnosis of multiple sclerosis, 
which places the earliest documented diagnosis almost three 
years beyond the seven-year presumptive period (ending 
February 1999).  As noted above, however, 38 U.S.C.A. § 
1112(a) only requires that a disease "manifest" within a 
specified time period, not that it be "diagnosed" during 
that time.  Likewise, in Traut v. Brown, 6 Vet. App. 495 
(1994), the Court concluded that a diagnosis of multiple 
sclerosis after the seven-year presumptive period warranted 
the granting of service connection where there was evidence 
of symptoms within the seven-year presumptive period (and, in 
that case, a medical opinion attributing these symptoms to 
multiple sclerosis).  

A November 1991 service treatment record reflects that the 
Veteran complained of his left hand "going numb 
frequently."  A December 1991 service treatment record 
reflects that the Veteran complained of experiencing numbness 
in his left index and middle fingers "all the time."  The 
Veteran also submitted four lay statements, including his 
own, asserting that he experienced certain symptoms during 
the seven-year presumptive period, including numbness, neck 
pain, headaches, dizziness, weakness, fatigue, and memory 
loss.

The Veteran has not, however, been provided with a VA 
examination in connection with his claim for service 
connection for a multiple sclerosis.  VA's duty to assist 
includes providing a veteran with a medical examination when 
the record 
(1) contains competent evidence that the veteran has a 
current disability, 
(2) contains evidence indicating that the disability is 
related to service, and (3) does not contain sufficient 
medical evidence for VA to make a decision.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  

In light of the above service treatment records reflecting 
complaints of hand and finger numbness in service, the lay 
statements regarding certain symptoms that allegedly occurred 
within the seven-year presumptive period, and the October 
2001 private treatment record reflecting a history of a 
diagnosis of multiple sclerosis shortly after the seven-year 
period, VA is under an obligation to provide the Veteran with 
an examination in connection with his claim.  

A January 2005 VA examination report relating to the 
Veteran's service-connected cervical radiculopathy reflects 
that the Veteran told the VA examiner that he was receiving 
Social Security Administration (SSA) disability income 
(SSDI).  Although the report does not indicate that the 
Veteran underwent additional examinations in order to obtain 
SSDI, it is nevertheless unclear whether the claims file 
contains all of the same treatment records that were 
considered by SSA.



VA has a duty to assist the Veteran in obtaining all 
potentially relevant documents to substantiate a claim, 
including medical evidence to verify the claim.  38 U.S.C.A. 
§ 5103A(a)(1), (b) (West 2002); 38 C.F.R.§ 3.159(c) (2008); 
Talley v. Brown, 6 Vet. App. 72, 74 (1993).  When VA is put 
on notice of the existence of SSA records potentially 
relevant to a Veteran's claim, VA should seek to obtain those 
records.  See Hayes v. Brown, 9. Vet. App. 67, 73-74 (1996).  
Therefore, an attempt should be made to obtain copies of any 
SSA records potentially relating to the Veteran's claimed 
multiple sclerosis disability.

An August 2004 letter written by a nurse at Springfield 
Neurosurgical and Spine Institute notes that their files 
include a copy of a March 18, 2000 emergency room record from 
St. John's Hospital that reflects that the Veteran reported 
experiencing dizziness, and that those records may provide 
documentation of "early symptoms of multiple sclerosis."  
There is no record, however, of VA requesting these records.  
The Board acknowledges a March 17, 2000 operative report from 
"St. John's Mercy Health Center" that is already associated 
with the claims file (although this appears to be a different 
record altogether).  As noted above, VA has a duty to assist 
the Veteran in obtaining all potentially relevant documents 
to substantiate a claim, including medical evidence to verify 
the claim.  38 U.S.C.A. § 5103A(a)(1), (b) (West 2002); 38 
C.F.R.§ 3.159(c) (2008); Talley v. Brown, 6 Vet. App. 72, 74 
(1993).  Therefore, an attempt should be made to obtain 
copies of all treatment records at St. John's Hospital 
potentially relating to the Veteran's claimed multiple 
sclerosis disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's 
pertinent SSA records and associate them 
with the claims file.  If these records 
are found to be unavailable, this should 
be specifically noted in the claims file.




2.  Prepare a Form 21-4142, Authorization 
and Consent to Release Information, for the 
Veteran's signature so that any relevant 
treatment records may be obtained from St. 
John's Hospital, including but not limited 
to emergency room records dated around 
March 2000 reflecting reports of dizziness 
(if the March 2000 records, or any St. 
John's Hospital records, are unavailable 
directly from the hospital, send a Form 21-
4142 directly to the Springfield 
Neurological and Spine Institute, as an 
August 2004 letter from the facility 
reflects that they possess a copy of a 
March 2000 emergency room report from St. 
John's Hospital).

3.  After the above records have been 
associated with the claims file, schedule 
the Veteran for a VA examination by a 
physician who is a specialist in 
demyelinating diseases, including multiple 
sclerosis, to determine the nature and 
etiology of the Veteran's claimed multiple 
sclerosis.  If the Veteran has a current 
multiple sclerosis disability, the 
examiner should opine as to whether it is 
at least as likely as not that the 
Veteran's multiple sclerosis manifested in 
service or within the seven year 
presumptive period (i.e., prior to March 
1999).  

The claims folder must be made available 
to the examiner for review, particularly 
the November 1991 and December 1991 
service treatment records (reflecting 
complaints of extremity numbness), the 
February and March 2001 University 
Hospital treatment records (reflecting an 
MRI impression of a demyelinating disease 
and a diagnosis of multiple sclerosis, 
respectively), and the April 2004 letter 
from Dr. B.F.  Also, the examiner should 
elicit a history from the Veteran of his 
relevant symptoms and treatment, in 
service and post-service.  The VA examiner 
should provide a comprehensive report 
including a complete rationale for all 
opinions and conclusions.  If the VA 
examiner concludes that the Veteran's 
condition did not manifest in service or 
within the seven year presumptive period, 
the examiner should explain, in detail, 
the reasoning behind this determination.

As to any opinions expressed, it would be 
helpful if the examiner would use the 
following language, as may be appropriate: 
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a 
less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

4.  Then, readjudicate the Veteran's claim.  
If the claim remains denied, the Veteran 
should be provided a Supplemental Statement 
of the Case (SSOC).  After the Veteran has 
been given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


